Citation Nr: 0033275	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  95-28 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for generalized 
subcutaneous lipomatosis, status post multiple excisions.  

4.  Entitlement to service connection for chronic bronchitis.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with a predominant asthmatic 
component secondary to exposure to herbicides.

6.  Entitlement to service connection for a left knee 
disability secondary to a service-connected low back 
disability.  

7.  Whether new and material evidence has been submitted to 
reopen a claims for service connection for a skin rash 
diagnosed, alternately, as chronic tinea cruris and 
intertrigo, inguinal and perineal areas.  

8.  Whether new and material evidence has been submitted to 
reopen a claims for service connection for a sebaceous cyst, 
left groin.  

9.  Entitlement to an increased (compensable) evaluation for 
scars, the residuals of excised lipomas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim of entitlement to 
service connection for PTSD.  A notice of disagreement was 
received in October 1995.  A statement of the case was issued 
in February 1996.  A substantive appeal was received from the 
veteran in March 1996.  The Board remanded the claim in 
November 1997.

Additionally, in a March 1998 decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
left knee disability secondary to a service-connected low 
back disability.  A notice of disagreement was received in 
March 1998.  A statement of the case was issued in April 
1998.  A substantive appeal was received from the veteran in 
August 1998.  

Finally, in a June 1998 decision, the RO denied the veteran's 
claims of entitlement to service connection for tinnitus, 
generalized subcutaneous lipomatosis, status post multiple 
excisions, chronic bronchitis, and COPD with a predominant 
asthmatic component secondary to exposure to herbicides, 
denied his application to reopen a previously denied claim of 
entitlement to service connection for intertrigo, inguinal 
and perineal areas and sebaceous cyst, left groin, and denied 
his claim for a increased (compensable) evaluation for 
service-connected scars, the residuals of excised lipomas.  A 
notice of disagreement was received in June 1998.  A 
statement of the case was issued in July 1998.  A substantive 
appeal was received from the veteran in August 1998.  

The Board notes that in a statement received in May 1999, the 
veteran requested a hearing before a Member of the Board at 
the RO.  However, in a statement received in April 2000, he 
indicated that he no longer wanted a hearing on any issue.   

The Board's decision on the issues of entitlement to a 
compensable evaluation for scars, the residuals of excised 
lipomas, is set forth below.  However, the remaining issues 
on appeal are addressed in the REMAND following the ORDER 
portion of the DECISION.  


FINDING OF FACT

The veteran's service-connected scars, the residuals of 
excised lipomas, are objectively manifested by tenderness to 
palpation.



CONCLUSION OF LAW

The criteria for a 10 percent evaluation for service-
connected scars, the residuals of excised lipomas, are met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804 and 7805 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

For historical purposes, it is noted that in November 1971, 
the RO established service connection for scars, the 
residuals of excised lipomas based on a review of the 
veteran's service medical records which indicated that he had 
two lipomas excised from his back in February 1971, and on 
the report of a contemporaneous VA examination which showed 
that the surgical sites were well-healed and non-tender.  
Based on the findings documented in this report, a 
noncompensable evaluation was assigned for this disability.   

It appears that a statement received from the veteran in 
March 1998 was construed to be, among other things, a claim 
for a compensable evaluation for his service-connected scars, 
the residuals of excised lipomas.  The relevant evidence 
associated with the file with respect to this disability is 
the report of a March 1998 dermatologic examination. 

This report reflects that the veteran complained of ongoing 
tenderness over the site of the surgical excisions, but 
described no other side effects.  Physical examination 
revealed, among other things, hyperpigmented scars in the 
lumbar area posteriorly, and palpatory tenderness over the 
surgical sites.  There was no ulceration or exfoliation.  

The veteran and his representative contend, in substance, 
that a higher evaluation is warranted for the veteran's 
service-connected scars, the residuals of excised lipomas, 
given the current severity of this disability.  It is noted 
that disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  The 
veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  However, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Board notes that, currently, the veteran's service 
connected scars, the residuals of excised lipomas, are rated 
as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2000), which rates scars based on the limitation of 
function of the part affected.  This disability could also be 
rated under 38 C.F.R. § 4.118, Diagnostic Codes 7803 or 7804 
(2000), each of which provides a maximum rating of 10 
percent, for superficial, poorly nourished scars with 
repeated ulceration, or for superficial scars that are tender 
or painful on objective demonstration, respectively.  

Taking into account the medical evidence set out above, and 
resolving all doubt in the veteran's favor, the Board finds 
that a disability evaluation of 10 percent for the service-
connected scars, the residuals of excised lipomas is 
warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2000).  As noted above, on examination in March 1998, these 
scars were to be found tender to palpation.  

The Board notes that this is the highest available rating 
under this code (as well as under Diagnostic Code 7803).  A 
higher rating under Diagnostic Code 7805 is not warranted as 
it has not be shown - nor has it been contended - that these 
scars limit low back motion (in any event, as low back motion 
has previously been considered by the Board in evaluating the 
service-connected low back disability, a compensable 
evaluation under Diagnostic Code 7805 would no doubt violate 
the rule again pyramiding.  See 38 C.F.R. § 4.14 (2000)).  



ORDER

A 10 percent rating for the veteran's service connected 
scars, the residuals of excised lipomas is granted, subject 
to the laws and regulations governing the payment of monetary 
awards.



REMAND

The veteran and his representative contend that service 
connection is warranted for tinnitus, generalized 
subcutaneous lipomatosis, status post multiple excisions, 
chronic bronchitis, COPD with a predominant asthmatic 
component secondary to exposure to herbicides, a left knee 
disability secondary to a service-connected low back 
disability, and PTSD.  They also contend that the claims for 
service connection for a sebaceous cyst of the left groin and 
for a skin rash diagnosed, alternately, as chronic tinea 
cruris and as intertrigo, inguinal and perineal areas, should 
be reopened. 

Generally, applicable law provides that service connection 
will be granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  Further, secondary service connection will 
be granted when a disability is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310 (2000).  Secondary service connection may be 
established for a disorder that is aggravated by a service-
connected disability.  Allen v. Brown, 8 Vet. App. 374 
(1995).

Recently, Congress amended 38 U.S.C.A. § 5107 (and amended or 
added other relevant provisions) to reflect that VA has a 
duty assist a claimant in developing all facts pertinent to a 
claim for benefits.  Such duty includes requesting 
information as described in 38 U.S.C.A. § 5106, as well as 
the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Initially, the Board notes that while it appears that the 
veteran was diagnosed with tinnitus on VA audiology 
examination accomplished in February 1999, none of the 
medical evidence of record contains a definitive opinion as 
to whether the veteran's tinnitus was caused by his active 
duty service.  The Board further notes that the examiner did 
not have the veteran's claims folder to review at the time of 
this examination.  Under these circumstances, the Board finds 
that a VA examination by an otolaryngologist (an ear, nose, 
and throat physician) should be accomplished in order to 
obtain an opinion with respect to the etiology of any 
currently diagnosed tinnitus.  

Secondly, the Board notes that as a result of the March 1998 
dermatology examination, the veteran was diagnosed with 
generalized subcutaneous lipomatosis, status post multiple 
excisions.  It is noted that in addition to lipomas about the 
veteran's back noted and excised in service (and for which 
service connection has been established), through the years 
the veteran has had other lipomas excised, including from his 
chest and flank areas.  However, none of the medical evidence 
of record contains a definitive opinion as to whether this 
generalized subcutaneous lipomatosis, status post multiple 
excisions is related to service or to his service-connected 
scars, the residuals of excised lipomas (or that the service-
connected scars, the residuals of excised lipomas were the 
residuals or an overall condition which had its onset in 
service and led to the post-service lipomas and excisions). 

Under these circumstances, the Board finds that another VA 
dermatologic examination should be accomplished in order to 
obtain an opinion with respect to the etiology of the 
veteran's generalized subcutaneous lipomatosis, status post 
multiple excisions.  

With respect to the claim for service connection for chronic 
bronchitis, the Board notes that in March 1969 and July 1970, 
the veteran was treated for and diagnosed with bronchitis.  
Further, the Board notes that he was treated for bronchitis 
in January 1995 and January 1996 (by VA), and in January 1998 
(by a David J. Vance, M.D.).   

The veteran was afforded a VA respiratory examination in 
April 1998, at which time he was diagnosed with COPD with a 
predominant asthmatic component.  However, the examiner did 
not offer any conclusions as to whether the veteran suffers 
from chronic bronchitis that had its onset in service or 
otherwise.  Under these circumstances, the Board finds that 
another VA respiratory examination should be accomplished in 
order to obtain an opinion with respect to whether the 
veteran suffers from chronic bronchitis related to service.  

Further, the veteran should be asked to identify the source 
of, and/or provide, any medical evidence of ongoing (or 
periodic) treatment of bronchitis (i.e. from the time of his 
separation) in order to establish the alleged chronicity of 
this disability.  

With respect to the claim involving COPD with a predominant 
asthmatic component claimed as secondary to exposure to 
herbicides, it is noted that VA regulations stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  38 C.F.R. 
§ 3.309(e) (2000).  The specified diseases do not include 
COPD.  Id.  Furthermore, in August 1996, the Secretary of 
Veterans Affairs determined that presumptive service 
connection is not warranted for conditions for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442 
(August 8, 1996).

However, notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The Board is of the opinion that Combee is applicable to 
claims such as this claim on appeal (i.e. for claims of 
entitlement to service connection for disabilities due to 
herbicide exposure).  That being said, it is noted that the 
RO did indeed consider service connection for COPD on a 
"direct basis."  

In any event, as noted above, in March 1969 and July 1970, 
the veteran was treated for and diagnosed with bronchitis.  
Further, he was treated for chest discomfort in April 1968, 
and for upper lung congestion in November 1968 and July 1970.  
As also noted above, the veteran was diagnosed with COPD with 
a predominant asthmatic component in April 1998.  However, 
the examiner did not express an opinion as to whether the 
veteran's COPD was caused by or is otherwise related to his 
active duty service.  Under these circumstances, the Board 
finds that the respiratory examiner should also render an 
opinion with respect to the etiology of the veteran's COPD.

As regards the claim involving a left knee disability claimed 
as secondary to a service-connected low back disability, the 
medical evidence demonstrates that the veteran suffers from 
chondromalacia and degenerative joint disease of the left 
knee, and had knee surgery in January 1998 for a medial 
meniscus tear.  However, it does not appear that the veteran 
has been afforded a VA orthopedic examination, and none of 
the medical evidence of record otherwise contains a 
definitive opinion as to whether the veteran's left knee 
disability was caused or has been aggravated by his service 
connected low back disability.  Under these circumstances, 
the Board finds that a VA orthopedic examination should be 
accomplished in order to obtain an opinion with respect to 
whether the veteran's left knee disability was caused or 
aggravated by the veteran's low back disability.

Additionally, the veteran and his representative contend that 
service connection for PTSD is warranted.  As noted in the 
prior Board remand of November 1997, the veteran indicated 
that he served in the U.S. Navy, including two tours in 
Vietnam.  He indicated that the vessel he was on was under 
small arms fire on several occasions, but that no one was 
killed.  He described an incident in which a Vietnamese girl 
was brought on board the ship and shot.  He indicated that 
this incident was very traumatizing to him. He also 
indicated, on VA examination in February 1995, that during 
his tour in Vietnam, he witnessed "buddies killed in front 
of [him]." PTSD was diagnosed in February 1995, as well as 
in various clinical records from the VA Dual Diagnosis 
clinic.  The Board notes that the veteran reiterated this 
history in examinations conducted by VA in June and July 
1999.  

The regulation governing service connection for PTSD, in 
effect prior to March 7, 1997, set forth the following 
criteria:

(f)	Post-traumatic stress disorder. 
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor. If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor. Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, VA published the revised version of 38 C.F.R. § 
3.304(f) in the Federal Register, following the decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997). That regulation, 
made effective from the date of the Cohen decision (March 7, 
1997, amended April 8, 1997), is as follows:

(f)	Post-traumatic stress disorder. 
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.124(a) (effective from 
November 7, 1996) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in- 
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred. If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor. If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

When laws or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent contrary intent.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To date, the RO has adjudicated the 
claim only in light of the former version of section 
3.304(f).  Prior to further Board adjudication, both versions 
should be considered by the RO.  

The Board also notes that, in a May 1994 decision, the RO 
denied service connection for a sebaceous cyst of the left 
groin and for a skin rash (diagnosed, alternately, as chronic 
tinea cruris and as intertrigo, inguinal and perineal areas).  
Although notified of the denial that same month, the veteran 
did not file an appeal.   Hence, the decision as to those 
claims became final based on the evidence then of record.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(c), 
20.302, 20.1103 (2000).  Moreover, the claims may only be 
reopened on the basis of new and material evidence.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  

Significantly, however, the Board notes that the claims were 
denied in May 1994 because of the absence of evidence of a 
nexus between the claimed disabilities and service (to 
include a fungal rash and the sebaceous cyst removed from the 
veteran's ear), and the claims file still does not include 
such evidence.  Under these circumstances, and in view the 
expanded duty to assist requirements under the Veteran's 
Claims Assistance Act of 2000, the Board finds that the 
dermatologist should also render medical opinion as the 
relationship, if any, between these disabilities and the 
veteran's active military service.  

For all the foregoing reasons, the Board finds that further 
development of each of the remaining claims on appeal is 
warranted.  Prior to having the veteran undergo any 
examination, the RO should obtain and associate with the 
claims file any outstanding pertinent medical records, 
particularly those held by any VA medical facility or other 
governmental entity.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file).  The veteran is hereby notified that 
failure to report to any scheduled examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (1998).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

Finally, the Board emphasizes that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; hence, the RO 
should adjudicate the service connection claims (to include 
any reopened claim(s)) on the merits.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
his representative and request that they 
submit all evidence in the veteran's 
possession that is relevant to any of his 
claims currently in appellate status, to 
include any evidence of treatment for 
bronchitis subsequent to separating from 
service.  

2.  The RO should obtain and associate 
with the claims file all additional 
outstanding medical records pertinent to 
any of the claims in appellate status, 
particularly those held by VA and any 
other government entity(ies).  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

3.  After associating with the claims 
file all additional records noted in 
paragraphs 1 and 2, above, the RO should 
arrange to have the veteran undergo an 
examination by an otolaryngologist (ear, 
nose, and throat specialist).  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted (to include audiological 
evaluation), all clinical findings should 
reported in detail, and the  examination 
report should reflect consideration of 
the veteran's documented, relevant 
medical history.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
tinnitus is related to his active duty 
service.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.

4.  After associating with the claims 
file all additional records noted in 
paragraphs 1 and 2, above, the RO should 
arrange to have the veteran undergo a 
comprehensive VA dermatology examination.  
It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND.  .  All appropriate tests and 
studies should be conducted, all clinical 
findings should reported in detail, and 
the  examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
The examiner should express opinion as to 
(a) whether there is at least as likely 
as not a relationship between any current 
generalized subcutaneous lipomatosis, 
status post multiple excisions and the 
veteran's active military service (to 
include with respect to the lipomas 
diagnosed and excised in service); (b) 
whether there is at least as likely as 
not a relationship between any current 
sebaceous cyst of the left groin and the 
veteran's active military service (to 
include with respect to the sebaceous 
cyst removed from the veteran's ear in 
service); and (c) whether there is at 
least as likely as not a relationship 
between any current chronic tinea cruris 
and/or intertrigo of the inguinal and 
perineal areas and the veteran's active 
military service (to include with respect 
to the fungal rash between the thighs and 
testicles noted in service).  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

5.  After associating with the claims 
file all additional records noted in 
paragraphs 1 and 2, above, the RO should 
arrange to have the veteran undergo a 
comprehensive VA respiratory examination.  
It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All appropriate tests and 
studies should be conducted, all clinical 
findings should reported in detail, and 
the  examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not that any current, chronic bronchitis 
and/or COPD is related to his active duty 
service.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.

6.  After associating with the claims 
file all additional records noted in 
paragraphs 1 and 2, above, the RO should 
arrange to have the veteran undergo a 
comprehensive VA orthopedic examination.  
It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND.  The examination report should 
reflect consideration of the veteran's 
documented, relevant medical history.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not that the veteran's left knee 
disability was caused or is/was 
aggravated by his service-connected low 
back disability.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

7.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  If none of the requested development 
provides evidence of a nexus between any 
claimed disorder(s) and the veteran's 
active military service, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim(s).  

9.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

10.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review each of the 
claims remaining on appeal in light of 
all pertinent evidence and legal 
authority, to specifically include that 
cited to herein.  In adjudicating the 
PTSD claim, the RO should consider both 
the former and revised applicable 
regulation, as discussed above.  The RO 
must review these claims on the merits, 
and provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  

11.  If any of the claims remaining on 
appeal continues to be denied, then he 
and his representative must be furnished 
a supplemental statement of the case and 
be given an opportunity to submit written 
or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 



